EXHIBIT 24 POWER OF ATTORNEY The undersigned director of CHEMED CORPORATION ("Company") hereby appoints KEVIN J. MCNAMARA and NAOMI C. DALLOB as his true and lawful attorneys-in-fact for the purpose of signing the Company's Annual Report on Form 10-K for the year ended December 31, 2011, and all amendments thereto, to be filed with the Securities and Exchange Commission.Each of such attorneys-in-fact is appointed with full power to act without the other. Dated: February 17, 2012 /s/ Joel F. Gemunder Joel F. Gemunder POWER OF ATTORNEY The undersigned director of CHEMED CORPORATION ("Company") hereby appoints KEVIN J. MCNAMARA and NAOMI C. DALLOB as his true and lawful attorneys-in-fact for the purpose of signing the Company's Annual Report on Form 10-K for the year ended December 31, 2011, and all amendments thereto, to be filed with the Securities and Exchange Commission.Each of such attorneys-in-fact is appointed with full power to act without the other. Dated: February 17, 2012 /s/ Patrick P. Grace Patrick P. Grace POWER OF ATTORNEY The undersigned director of CHEMED CORPORATION ("Company") hereby appoints KEVIN J. MCNAMARA and NAOMI C. DALLOB as his true and lawful attorneys-in-fact for the purpose of signing the Company's Annual Report on Form 10-K for the year ended December 31, 2011, and all amendments thereto, to be filed with the Securities and Exchange Commission.Each of such attorneys-in-fact is appointed with full power to act without the other. Dated: February 17, 2012 /s/ Thomas C. Hutton Thomas C. Hutton POWER OF ATTORNEY The undersigned director of CHEMED CORPORATION ("Company") hereby appoints KEVIN J. MCNAMARA and NAOMI C. DALLOB as his true and lawful attorneys-in-fact for the purpose of signing the Company's Annual Report on Form 10-K for the year ended December 31, 2011, and all amendments thereto, to be filed with the Securities and Exchange Commission.Each of such attorneys-in-fact is appointed with full power to act without the other. Dated: February 17, 2012 Thomas P. Rice /s/ Thomas P. Rice POWER OF ATTORNEY The undersigned director of CHEMED CORPORATION ("Company") hereby appoints KEVIN J. MCNAMARA and NAOMI C. DALLOB as his true and lawful attorneys-in-fact for the purpose of signing the Company's Annual Report on Form 10-K for the year ended December 31, 2011, and all amendments thereto, to be filed with the Securities and Exchange Commission.Each of such attorneys-in-fact is appointed with full power to act without the other. Dated: February 17, 2012 /s/ Donald E. Saunders Donald E. Saunders POWER OF ATTORNEY The undersigned director of CHEMED CORPORATION ("Company") hereby appoints KEVIN J. MCNAMARA and NAOMI C. DALLOB as his true and lawful attorneys-in-fact for the purpose of signing the Company's Annual Report on Form 10-K for the year ended December 31, 2011, and all amendments thereto, to be filed with the Securities and Exchange Commission.Each of such attorneys-in-fact is appointed with full power to act without the other. Dated: February 17, 2012 /s/ George J. Walsh III George J. Walsh III POWER OF ATTORNEY The undersigned director of CHEMED CORPORATION ("Company") hereby appoints KEVIN J. MCNAMARA and NAOMI C. DALLOB as his true and lawful attorneys-in-fact for the purpose of signing the Company's Annual Report on Form 10-K for the year ended December 31, 2011, and all amendments thereto, to be filed with the Securities and Exchange Commission.Each of such attorneys-in-fact is appointed with full power to act without the other. Dated: February 17, 2012 /s/ Frank E. Wood Frank E. Wood POWER OF ATTORNEY The undersigned director of CHEMED CORPORATION ("Company") hereby appoints KEVIN J. MCNAMARA and NAOMI C. DALLOB as his true and lawful attorneys-in-fact for the purpose of signing the Company's Annual Report on Form 10-K for the year ended December 31, 2011, and all amendments thereto, to be filed with the Securities and Exchange Commission.Each of such attorneys-in-fact is appointed with full power to act without the other. Dated: February 17, 2012 /s/ Walter L. Krebs Walter L. Krebs POWER OF ATTORNEY The undersigned director of CHEMED CORPORATION ("Company") hereby appoints KEVIN J. MCNAMARA and NAOMI C. DALLOB as his true and lawful attorneys-in-fact for the purpose of signing the Company's Annual Report on Form 10-K for the year ended December 31, 2011, and all amendments thereto, to be filed with the Securities and Exchange Commission.Each of such attorneys-in-fact is appointed with full power to act without the other. Dated: February 17, 2012 /s/ Andrea R. Lindell Andrea R. Lindell
